        Case 1:20-cv-01424-GSA Document 8 Filed 04/12/21 Page 1 of 1


 1

 2

 3
                                      UNITED STATES DISTRICT COURT
 4
                                  EASTERN DISTRICT OF CALIFORNIA
 5

 6
      MARK DANIEL SWARTOUT,                                 CASE NUMBER: 1:20-cv-01424-GSA
 7
                         Plaintiff,
 8                                                          ORDER DIRECTING FILING OF
              v.                                            CONSENT FORM
 9
      ANDREW SAUL, Commissioner of Social
10    Security,

11
                         Defendant.
12

13
            Pursuant to docket entry 5, the consent/decline form was due January 14, 2021.
14
     Accordingly, Plaintiff is directed to complete and file the consent/decline form (Doc. 5-2) within
15
     20 days of the entry of this order.
16

17
     IT IS SO ORDERED.
18

19      Dated:     April 12, 2021                          /s/ Gary S. Austin
                                                     UNITED STATES MAGISTRATE JUDGE
20
21

22

23

24

25

26
27

28
                                                      1
